Exhibit 10.3

AMENDED AND RESTATED AGREEMENT

THIS AMENDMENT AND RESTATEMENT is made and entered into as of December 11, 2007,
between Radian Asset Assurance Inc., a corporation organized and existing under
the laws of the state of New York (hereinafter referred to as the “Company”) and
Stephen D. Cooke (hereinafter referred to as the “Executive”).

WHEREAS, the Executive is presently employed by the Company; and

WHEREAS, the Company and the Executive entered into an Agreement dated June 26,
2006 (the “2006 Agreement”) and now wish to amend and restate the 2006
Agreement; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change of Control (as that term is defined in Section 1 hereof)
of the Company exists and that such possibility, and the uncertainty and
concerns it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Company; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
the Company’s management to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
change in control of the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree that the 2006 Agreement is amended and restated as follows:

1. Definitions. When used in this Agreement, the following terms shall have the
specific meanings shown in this Section unless the context of any provision of
this Agreement clearly requires otherwise:

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Beneficial Owner” of any securities shall mean:

(i) a Person or any of such Person’s Affiliates or Associates that, directly or
indirectly, has the right to acquire such securities (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of securities tendered pursuant to a tender or exchange offer made by
such Person or any of such Person’s Affiliates or Associates until such tendered
securities are accepted for payment, purchase or exchange; or

 

1



--------------------------------------------------------------------------------

(ii) a Person or any of such Person’s Affiliates or Associates that, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
such securities (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), including, without limitation, pursuant to
any agreement, arrangement or understanding (whether or not in writing);
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
any security under this subsection (ii) as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding (A) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the General Rules and Regulations
under the Exchange Act, and (B) is not then reportable by such Person on
Schedule 13D or 13G under the Exchange Act (or any comparable successor report).

(iii) where voting securities are beneficially owned, directly or indirectly, by
any other Person (or any Affiliate or Associate thereof) with which such Person
(or any of such Person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy described in
the proviso to subsection (ii) above) or disposing of any voting securities of
the Company;

provided, however, that nothing in this subsection (b) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until expiration of forty (40) days after the
date of such acquisition.

(c) “Change of Control” shall be deemed to have taken place if any Person
(except for the Executive or the Executive’s family, the Company, any employee
benefit plan of the Company or of any Affiliate, or any Person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such employee benefit plan), together with all Affiliates and Associates
of such Person, shall: (i) become the Beneficial Owner in the aggregate of more
than fifty percent (50%) of the shares of the Company then outstanding and
entitled to vote generally in the election of directors, or (ii) purchases all
or substantially all of the assets of the Company.

(d) “Person” shall mean any individual, firm, corporation, partnership or other
entity.

(e) “Subsidiary” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act.

(f) “Termination Date” shall mean the date of receipt of the Notice of
Termination described in Section 2 hereof or any later date specified therein,
as the case may be.

(g) “Termination of Employment” shall mean the termination of the Executive’s
actual employment relationship with the Company and its Affiliates. For the
avoidance of doubt, if the Executive is employed by any of the Company’s
Affiliates, no Termination of Employment shall be deemed to have occurred.

 

2



--------------------------------------------------------------------------------

(h) “Qualifying Termination” shall mean a Termination of Employment that is
(x) on or after the date of this Agreement and prior to a Change of Control or
(y) upon or within three (3) years after a Change of Control, and that is
either:

(i) initiated by the Company for any reason other than (A) the Executive’s
continuous illness, injury or incapacity for a period of twelve (12) consecutive
months or (B) for “cause”, which shall mean misappropriation of funds, habitual
insobriety, substance abuse, conviction of a crime involving moral turpitude, or
gross negligence in the performance of duties, which gross negligence has had a
material adverse effect on the business, operations, assets, properties or
financial condition of the Company and its Subsidiaries taken as a whole or,
where the Executive’s professional efforts are principally on behalf of a single
Subsidiary of the Company, a material adverse effect on the business,
operations, assets, properties or financial condition of such Subsidiary; or

(ii) initiated by the Executive upon or within six (6) months of one or more of
the following events if the Executive has given the Company notice of such event
during the six (6) month period and the Company has not cured such event within
thirty (30) days of such notice:

(A) any actual change resulting in a material diminution of the authority,
duties or responsibilities of the Executive, including without limitation any
removal by the Company of the Executive from the employment grade or officer
positions which the Executive holds as of the effective date hereof, except in
connection with promotions to a higher office;

(B) any material reduction in the Executive’s base compensation;

(C) any material change in the geographic location at which the Executive must
perform services under this Agreement, which, for purposes of this Agreement,
means a requirement that the Executive be based at any office or location which
is located more than fifty (50) miles from the location where the Executive was
based six (6) months immediately prior to the change in location or a
requirement that the Executive undertake business travel to an extent
substantially greater than is reasonable and customary for the position the
Executive holds; or

(D) any action or inaction that constitutes a material breach by the Company of
this Agreement, including without limitation any failure of the Company to
obtain an agreement from any successor of the Company to perform this Agreement
in accordance with Section 14 hereof.

2. Notice of Termination. Any Qualifying Termination shall be communicated by
the Notice of Termination to the other party hereto given in accordance with
Section 15 hereof. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (a) indicates the specific termination provision in
this Agreement relied upon, (b) briefly summarizes the facts and circumstances
deemed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (c) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date (which date shall
not be more than fifteen days after the giving of such notice).

 

3



--------------------------------------------------------------------------------

3. Benefits Upon Change of Control and Qualifying Termination.

(a) In the event of a Change of Control, all stock options (“Options”)
previously granted to the Executive, including, without limitation, under any
Company stock option or equity compensation plan, which have not yet fully
vested shall become fully vested, and all phantom equity rights and restricted
stock (“Grants”) previously granted to the Executive, including, without
limitation, under any Company equity compensation plan, which have not yet fully
vested or become freely transferable shall become fully vested and freely
transferable.

(b) In the event of a Qualifying Termination, the Company shall pay to the
Executive, within fifteen (15) days following the Termination Date, an amount in
cash equal to two (2) times: (i) the Executive’s then current annual base
compensation plus (ii) the Executive’s target bonus for the year in which the
Termination Date occurs.

(c) In the event of a Qualifying Termination, the Company shall make an
additional cash payment to the Executive equal to the amount by which the then
current aggregate cost to the Company of providing life, disability, accident
and health insurance plans (or substantially similar plans) to the Executive for
a period of thirty-six (36) months following the Termination Date exceeds the
then current aggregate amount of any premium or other amount, including
deductible, payable generally by the Executive under such plans for such period
of time. This cash payment shall be made within fifteen (15) days following the
Termination Date.

(d) Notwithstanding the foregoing, if any Person acquires control of the Company
or its business or assets and if the successor (as described in Section 14)
offers the Executive employment and agrees to assume this Agreement, no
severance benefits will be payable under this Agreement unless and until the
Executive’s employment is terminated upon a Qualifying Termination initiated by
the successor or initiated by the Executive as a result of actions taken by the
successor.

4. Other Payments. The payments due under Section 3 hereof shall be in addition
to and not in lieu of any payments or benefits due to the Executive under any
other plan, policy or program of the Company except that no payments shall be
due to the Executive under the Company’s then current severance pay plan for
employees, if any.

5. Enforcement.

(a) In the event that the Company shall fail or refuse to make payment of any
amounts due the Executive under Sections 3 and 4 hereof within the respective
time periods provided therein, the Company shall pay to the Executive, in
addition to the payment of any other sums provided in this Agreement, interest,
compounded daily, on any amount remaining unpaid from the date payment is
required under Sections 3 and 4, as appropriate, until paid to the Executive, at
the rate from time to time announced by PNC Bank, or its successor, as its
“prime rate” plus 2%, each change in such rate to take effect on the effective
date of the change in such prime rate.

 

4



--------------------------------------------------------------------------------

(b) It is the intent of the parties that the Executive shall not be required to
incur any expenses associated with the enforcement of any rights of the
Executive under this Agreement by arbitration, litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Executive hereunder. Accordingly, the
Company shall pay the Executive on demand the amount necessary to reimburse the
Executive in full for all expenses (including attorney’s fees and legal
expenses) incurred by the Executive in enforcing any of the obligations of the
Company under this Agreement, but only for claims as to which the Executive
prevails.

6. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company or
any of its Subsidiaries or Affiliates and for which the Executive may qualify;
provided, however, that with respect to a Qualifying Termination, the Executive
hereby waives the Executive’s right to receive any payments under any severance
pay plan or similar program applicable to other employees of the Company, and
agrees to accept the payment provided in Section 3 hereof in lieu of any other
severance pay plan or similar program.

8. No Set-Off. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others.

9. Consulting Services. In the event of a Qualifying Termination, the Executive
shall make himself available to perform consulting services (the “Consulting
Services”) with respect to the business conducted by the Company and its
Subsidiaries for a period of twelve (12) months following the Termination Date.
The Consulting Services shall be related to such matters as the Chief Executive
Officer of the Company or the Board may designate from time to time. The
Executive shall not be obligated to devote more than twenty (20) hours per month
to the Consulting Services and shall use the Executive’s best efforts and skills
in the performance of the Consulting Services. The Company shall reimburse the
Executive for the Executive’s travel and other reasonable expenses incurred in
connection with the performance of the Consulting Services. Notwithstanding the
foregoing, the Executive shall not be required to perform the Consulting
Services that materially impair the Executive’s ability to perform the
Executive’s responsibilities in any subsequent full-time employment.

10. Confidential Information and Non-Solicitation.

(a) For purposes of this Agreement, the Executive acknowledges and agrees that
the terms “Confidential Information” and “Trade Secrets” shall mean information
that the Company or any of its Subsidiaries, parents or Affiliates owns or
possesses, that it has developed at significant expense and effort, that it uses
or is potentially useful in its business, that it treats as

 

5



--------------------------------------------------------------------------------

proprietary, private or confidential, and that is not generally known to the
public. The Executive further acknowledges that the Executive’s relationship
with the Company is one of confidence and trust such that the Executive has in
the past been, and may in the future be, privy to Confidential Information and
Trade Secrets of the Company or any of its Subsidiaries, parents or Affiliates.

(b) The Executive covenants and agrees that during the term of the Executive’s
employment by the Company and at all times thereafter the Executive shall keep
all Confidential Information and Trade Secrets strictly confidential and that
the Executive shall safeguard the Confidential Information and Trade Secrets
from exposure to, or appropriation by unauthorized Persons, and that the
Executive shall not, without the prior written consent of the Company, divulge,
reveal, report, publish, transfer or use, for any purpose whatsoever, such
Confidential Information and Trade Secrets, except as required by applicable
law.

(c) The Executive covenants and agrees that during the term of the Executive’s
employment by the Company and for a period of one year following the Termination
Date, the Executive shall not, directly or indirectly, for the benefit of any
Person, hire, solicit, aid in solicitation of, induce, encourage or in any way
cause any employee of the Company or any of its Subsidiaries, parents or
Affiliates to leave the employ of the Company or such Subsidiary, parents or
Affiliates, as the case may be.

(d) The Executive acknowledges and agrees that the Company’s business is highly
competitive, and that the restrictions contained in this Section 10 are
reasonable and necessary to protect the Company’s legitimate business interests.

(e) The parties to this Agreement acknowledge and agree that any breach by the
Executive of any of the covenants or agreements contained in this Section 10
will result in irreparable injury to the Company for which money damages could
not adequately compensate the Company and, therefore, in the event of any such
breach, the Company shall be entitled (in addition to any other rights and
remedies which it may have at law or in equity) to have an injunction, without
posting a bond, issued by any competent court enjoining and restraining the
Executive and any other Person involved therein from continuing such breach. The
existence of any claim or cause of action which the Executive may have against
the Company or any other Person (other than a claim for the Company’s breach of
this Agreement for failure to make payments hereunder) shall not constitute a
defense or bar to the enforcement of such covenants.

(f) If any portion of the covenants or agreements contained in this Section 10,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 10 is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form.

 

6



--------------------------------------------------------------------------------

11. Taxes. Any payment required under this Agreement shall be subject to all
requirements of law with regard to the withholding of taxes, filing, making of
reports and the like, and the Company shall use its best efforts to satisfy
promptly all such requirements.

12. Adjustment for Taxes. In the event that either the Company’s independent
public accountants or the Internal Revenue Service determine that any payment,
coverage, benefit or benefit acceleration provided to the Executive, whether
specifically provided for in this Agreement or otherwise, is subject to the
excise tax imposed by Section 4999 (or any successor provision) (“Section 4999”)
of the Internal Revenue Code of 1986, as amended (the “Code”), the Company,
within thirty (30) days thereafter, shall pay to the Executive, in addition to
any other payment, coverage or benefit due and owing hereunder, an amount
determined by multiplying the rate of excise tax then imposed by Section 4999 by
the amount of the “excess parachute payment” (as defined in Section 280G of the
Code) received by the Executive (determined without regard to any payments made
to the Executive pursuant to this paragraph) and dividing the product so
obtained by the amount obtained by subtracting the aggregate local, state and
Federal income tax rate applicable to the receipt by the Executive of the
“excess parachute payment” (taking into account the deductibility for Federal
income tax purposes of the payment of state and local income taxes thereon) from
the amount obtained by subtracting from 1.00 the rate of excise tax then imposed
by Section 4999, it being the Company’s intention that the Executive’s net after
tax position be identical to that which the Executive would have obtained had
Sections 280G and 4999 not been a part of the Code, provided, however, that the
Company may reduce by up to five percent (5%) in the aggregate the amount of
payments and benefits provided under this Agreement, but solely to the extent
that such reduction will eliminate such excise tax liability. Any amounts that
are payable to the Executive as a tax gross up under this Agreement shall be
paid not later than three (3) days prior to the date on which the related taxes
are remitted to the tax authorities.

13. Term of Agreement. The term of this Agreement shall be for three (3) years
from the date hereof and shall be automatically renewed for successive one-year
periods unless the Company notifies the Executive in writing that this Agreement
will not be renewed at least sixty (60) days prior to the end of the current
term; provided, however, that from and after a Change of Control or Qualifying
Termination during the term of this Agreement, this Agreement shall remain in
effect until all of the obligations of the parties hereunder are satisfied or
have expired.

14. Successor Company. The Company shall require the Person who acquires control
of the Company or its business or assets, by agreement in form and substance
reasonably satisfactory to the Executive, to acknowledge expressly that this
Agreement is binding upon and enforceable against the Company in accordance with
the terms hereof, and to become jointly and severally obligated with the Company
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, the Company shall mean the Company as hereinbefore
defined and any successor or successors to its business or assets, jointly and
severally.

15. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient herewith shall be in writing and shall be delivered
personally or mailed by registered or certified mail, return receipt requested,
or by overnight express courier service, as follows:

 

7



--------------------------------------------------------------------------------

If to the Company, to:

Radian Group Inc.

1601 Market Street

Philadelphia, PA 19103

Attention: Corporate Secretary

If to the Executive, to:

Stephen D. Cooke

Radian Asset Assurance Inc.

335 Madison Avenue

New York, NY 10017

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 15; provided, however, that if no such notice is given
by the Company following a Change of Control, notice at the last address of the
Company or to any successor pursuant to Section 14 hereof shall be deemed
sufficient for the purposes hereof. Any such notice shall be deemed delivered
and effective when received in the case of personal delivery; five days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail; or on the next business day in the case of an overnight
express courier service.

16. Governing Law. This Agreement shall be governed by and construed by and
interpreted under the laws of the State of New York without giving effect to any
conflict of laws provisions.

17. Contents of Agreements, Amendment and Assignment.

(a) This Agreement supersedes all prior agreements and sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and cannot be changed, modified, extended or terminated except upon
written amendment executed by the Executive and approved by the Board and
executed on the Company’s behalf by a duly authorized officer. The provisions of
this Agreement may provide for payments to the Executive under certain
compensation or bonus plans under circumstances where such plans would not
provide for the payment thereof. It is the specific intention of the parties
that the provisions of this Agreement shall supersede any provisions to the
contrary in such plans, and such plans shall be deemed to have been amended to
correspond with this Agreement without any further action by the Company or the
Board.

(b) Nothing in this Agreement shall be construed as giving the Executive any
right to be retained in the employ of the Company.

(c) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and

 

8



--------------------------------------------------------------------------------

assigns of the parties hereto, except that the duties and responsibilities of
the Executive hereunder shall not be assignable in whole or in part by the
Executive or the Company, except to the extent provided in Section 14 hereof.

18. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

19. Remedies Cumulative; No Waiver. No right conferred upon the Executive by
this Agreement is intended to be exclusive of any other right or remedy, and
each and every such right or remedy shall be cumulative and shall be in addition
to. any other right or remedy given hereunder or now or hereafter existing at
law or in equity. No delay or omission by the Executive in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof, including, without limitation, any delay by the Executive in
delivering the Notice of Termination pursuant to Section 2 hereof after an event
has occurred which would, if the Executive had resigned, have constituted the
Qualifying Termination pursuant to this Agreement.

20. Miscellaneous.

(a) All section headings are for convenience only.

(b) This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

21. Other Agreements. By entering into this Agreement, the parties agree that:
(i) any payment made hereunder shall be offset against any severance payments
due under any other agreements or understandings regarding the Executive in
connection with a change of control of Radian Group Inc. or a termination of
employment with Radian Group Inc., and (ii) this Agreement supersedes and
renders null and void any other agreements or understandings regarding the
Executive in connection with a change of control of the Company.

22. Section 409A.

(a) The Agreement is intended to comply with the requirements of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) or an exemption from
section 409A, and shall in all respects be administered in accordance with
section 409A. Notwithstanding anything in the Agreement to the contrary,
distributions upon Termination of Employment may only be made upon a section
409A “separation from service.” For purposes of section 409A of the Code, the
right to a series of payments under the Agreement shall be treated as a right to
a series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of payment.

(b) Notwithstanding anything in the Agreement to the contrary, if required by
section 409A of the Code, any amount that is considered “deferred compensation”
under this Agreement and that is required to be postponed for a period of six
(6) months after separation from service

 

9



--------------------------------------------------------------------------------

pursuant to section 409A shall be postponed as required by section 409A. The
accumulated postponed amount, shall be paid in a lump sum payment within ten
days after the end of the six (6)-month period. If the Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A, shall be paid to the personal
representative of the Executive’s estate within sixty (60) days after the date
of his death.

(c) All reimbursements and in-kind benefits provided under the Agreement shall
be made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. If expenses are incurred in connection with litigation, any
reimbursements under the Agreement shall be paid not later than the end of the
calendar year in which the litigation is resolved.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

RADIAN ASSET ASSURANCE INC. By:  

/s/ S. A. Ibrahim

By:  

/s/ Stephen D. Cooke

  Stephen D. Cooke

 

10